      Case 1:19-cr-00704-LAP Document 63
                                      62 Filed 01/19/21
                                               01/18/21 Page 1 of 1




                                                     January 17, 2021

BY ECF
Honorable Loretta A. Preska         In light of Mr. Becker's decision to retain
United States District Judge        counsel, the Government's motion seeking an
Southern District of New York       amended CJA financial affidavit (dkt. no. 50)
500 Pearl Street                    is hereby terminated. SO ORDERED.
New York, New York 10007
                                                                                      1/19/2021
       Re:     United States v. Brandon Becker, 19 Cr. 704 (LAP)

Dear Judge Preska:

        This Court ordered Brandon Becker to provide an updated financial affidavit to
aid in determining whether he qualified for appointed counsel under the Criminal Justice
Act. Upon review of all circumstances here, Mr. Becker has opted to retain new counsel
to represent him in connection with the instant action. New counsel will shortly be filing
a notice of appearance in this case and all discovery will promptly be forwarded to that
attorney. This should not impede progress in the case, as discovery from original counsel
was only received in the past week. I will coordinate the transfer of the discovery
recently received from original counsel to new counsel, as well as all information that I
have about discovery, motions and other issues surrounding the prosecution, as soon as
the notice of appearance is filed. I previously advised the government about this most
recent development.

       In light of this change, the defense respectfully requests that the Court terminate
the government’s motion for an amended financial affidavit pending at ECF No. 50.


                                                     Respectfully,

                                                     /s/ Megan W. Benett
                                                     Megan W. Benett

cc: All Counsel of Record by ECF
